DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is response to communication:  response to RCE filed on 04/09/2021.
Claims 1-7, 9-17, 19, and 20 are currently pending in this application.  
The IDS field on 01/08/2021 has been accepted.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered.
 

Allowable Subject Matter
Claims 1-7, 9-17, 19, and 20 are allowed.
The following is an Examiner’s statement of Reasons for Allowance:
Applicant's arguments/amendments submitted on 03/04/2021 have been considered and are persuasive in light of the arguments and claim amendments.  Also, please see prior Office action. Therefore, the previously filed claim rejections have been withdrawn.  The record is clear; therefore, no reason for allowance is necessary.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monda-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON K GEE/Primary Examiner, Art Unit 2495